Title: From James Madison to John Adams, 7 August 1818
From: Madison, James
To: Adams, John


Dear Sir
Montpellier Aug. 7. 1818
On my return two days ago from a Meeting appointed to report to the Legislature of the State a proper Scite for a University, I found your obliging favor of July 22. with its inclosed copies of Docr. Mayhews Sermon. I have read with pleasure this symbol of the political tone of thinking at the period of its original publication. The author felt the strength of his argument, and has given a proof of his own.
Your remark is very just on the subject of Independence. It was not the offspring of a particular man, or a particular moment. If Mr. Wirt be otherwise understood in his life of Mr. Henry, I can not but suppose that his intention has been not clearly expressed, or not sufficiently scrutinized. Our forefathers brought with them the germ of Independence in the principle of self-taxation. Circumstances unfolded & perfected it.
The first occasion which aroused this principle was, if I can trust my recollection, the Projected Union at Albany in 1754, when the proposal of the Brit: Govt. to reimburse its advances for the Colonies by a parliamentary tax on them, was met by the letter from Dr. Franklin to Govr. Shirley, pointing out the unconstitutionality the injustice, and the impolicy of such a tax.
The opposition & discussions produced by the Stamp and subsequent acts of Parliament, mark another stage in the growth of Independence. The attempts to distinguish between Legislation on the subject of taxes, and on other subjects, terminated in the disclosure that no such distinction existed.
And these combats against the arrogated authority of the British Legislature paved the way for burying in the same grave with it, the forfeited authority of the British King.
If the merit of Independence as declared in 1776 is to be traced to individuals, it belongs to those who first meditated the glorious measure, who were ablest in contending for it, and who were the most decided in supporting it. Future times will be disposed to apportion this merit justly, and the present times ought to bequeath the means for doing it, unstained with the unworthy feelings you so properly deprecate. Be pleased, Sir, to accept renewed assurances of my great esteem & best wishes.
James Madison
